Citation Nr: 1534665	
Decision Date: 08/13/15    Archive Date: 08/20/15

DOCKET NO.  11-18 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for post-operative bilateral hernia repairs with chronic pain syndrome.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Taylor, Associate Counsel






INTRODUCTION

The Veteran served on active duty from June 1972 to June 1976.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

The Veteran provided testimony before the undersigned Acting Veterans Law Judge at a Video Conference hearing in August 2013.  A transcript from this hearing is of record.

In March 2014, the Board issued a decision remanding the matter to the Agency of Original Jurisdiction (AOJ).  The requested development has been completed, and the matter is now before the Board. 

The Veteran perfected an appeal of the issues of entitlement to an initial compensable rating for neuralgia associated with the service-connected post-operative bilateral hernia repairs; entitlement to an increased rating for the service-connected hiatal hernia; entitlement to an earlier effective date for the grant of service connection for surgical scars; entitlement to an earlier effective date for the grant of service connection for neuralgia; entilement to an earlier effective date for an increased rating for a hiatal hernia; and entitlement to service connection for hypertrophy, hyperlipidemia, colon cancer, a diaphragmatic hernia, alcohol abuse, chronic sinusitis, cervical radiculopathy, a backache, a skin disorder, tobacco use disorder, memory loss, sacroiliitis, muscle spasms, a ventral hernia, an umbilical hernia, irritable bowel syndrome, atypical chest pain, a sperm abnormality, allergies, migraine headaches, and vertigo.  However, in a submission dated in August 2014, the Veteran withdrew these claims.  Thus, the Board concludes that these issues are not currently in appellate status.  Moreover, the Veteran filed a claim for entitlement to service connection for a traumatic brain injury (TBI) in September 2014.  In February 2015, the Veteran again indicated his desire to withdraw all claims, including entitlement to service connection for TBI, but excluding the claim for entitlement to an increased rating for post-operative bilateral hernia repairs with chronic pain syndrome.  Thus, there is no further development that needs to be done with respect to the Veteran's claim for entitlement to service connection for TBI.

In July 2005, the Veteran appointed the Disabled American Veterans as his representative.  However, in a submission dated in May 2015, the Veteran indicated that he no longer desired to have the DAV as his representative.  As the Veteran has not appointed another representative, he will proceed unrepresented.

This is a paperless appeal located on the Veterans Benefits Management System (VBMS).  The Virtual VA paperless claims processing system contains VA treatment records dated from June 2011 to July 2014.  Other documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or not pertinent to the present appeal.  


FINDING OF FACT

Throughout the rating period on appeal, hernias have not been present on either the right or left side, and the Veteran's post-operative bilateral hernia repairs with chronic pain syndrome have not been shown to be large, not well-supported under ordinary conditions, or inoperable.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent for the post-operative bilateral hernia repairs with chronic pain syndrome, have not been met for the entire rating period on appeal.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.114, Diagnostic Code 7338 (2014).





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Stegall Concerns

As was alluded to in the Introduction, the Board remanded the Veteran's claim in March 2014 for additional evidentiary development.  In particular, the Board instructed the AOJ to schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected bilateral hernia repairs with chronic pain syndrome.  In June 2014, the Veteran was afforded a VA examination for his service-connected bilateral hernia repairs with chronic pain syndrome.  The AOJ readjudicated the Veteran's claim in an August 2014 supplemental statement of the case (SSOC).  

Thus, there has been compliance with the Board's prior remand instructions for the purposes of this decision.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

II.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

      Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements concern the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO provided pre-adjudication VCAA notice by letter dated in September 2008.  The Veteran was notified of the evidence needed to substantiate the claim for an increased rating as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the provisions for disability ratings and for the effective date of the claim.  
      
      Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claims.  Service treatment records, post-service treatment records, Social Security Administration (SSA) disability records, and lay statements have been associated with the record.  

Additionally, during the appeal period, the Veteran was afforded VA examinations in October 2008 and June 2014.  The Board has carefully reviewed the VA examinations of record and finds that the examinations, along with the other evidence of record, are adequate for rating purposes.  Thus, with respect to the Veteran's claim, there is no additional evidence which needs to be obtained.  

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.

III.  Rating Principles

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38
U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27  (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

As the issue on appeal is for a higher rating, consideration of whether the criteria for the current rating is met is not necessary and the analyses below will focus on whether the Veteran meets the criteria for the next higher rating. 

In August 1976, the RO granted service connection for a right inguinal hernia and assigned a ten percent rating under DC 7338 (inguinal hernia).  In a September 2004 rating decision, the RO recharacterized the Veteran's disability as post-operative bilateral hernia repairs with chronic pain syndrome, and increased the evaluation to 30 percent disabling, effective March 31, 2004.  The Veteran's current appeal arises from a June 2008 claim for an increased rating for his post-operative bilateral hernia repairs with chronic pain syndrome.  

Under DC 7338, a 30 percent evaluation is assignable for a small, postoperative recurrent, or unoperated irremediable, inguinal hernia, not well supported by truss or not readily reducible.  A maximum 60 percent evaluation is assignable for a large postoperative and recurrent inguinal hernia, not well supported under ordinary conditions and not readily reducible, when considered inoperable.  38 C.F.R. § 4.114, DC 7338.  A note directs to add 10 percent for bilateral involvement, provided the second hernia is compensable.  Id.  This means that the more severely disabling hernia is to be evaluated, and 10 percent, only, added for the second hernia, if the latter is of compensable degree.  Id.  

IV. Analysis

The Board has reviewed the record and finds that the evidence does not demonstrate symptomatology consistent with the criteria for a disability rating higher than the currently assigned 30 percent.

In a buddy statement dated in October 2008, the Veteran's wife reported that the past four years had involved numerous trips to the hospital emergency room for various pains throughout the Veteran's body, to include his seemingly continuous groin pain.

In a statement dated in October 2008, the Vetean indicated that the scar tissue involving his bilateral inguinal hernia repairs was now changing, which caused entrapment, muscle spasms, and increased pain.  The Veteran indicated that this made it difficult to walk in an upright manner at times.  The Veteran noted that he had had four surgeries on his right inguinal hernia and two surgeries on his left inguinal hernia.

VA treatment records showed treatment for pain related to the Veteran's right inguinal hernia, but no evidence he currently had an inguinal hernia on either the right or left side.

The most comprehensive findings regarding the severity of the Veteran's service-connected bilateral hernia repairs with chronic pain syndrome are contained within the October 2008 and June 2014 VA examinations.

On VA examination in October 2008, the examiner noted that the Veteran first had his right inguinal hernia repaired in 1958.  The examiner noted that the hernia reoccurred either when the Veteran was working as an aircraft mechanic or in the wheel and tire shop, and was again repaired in 1975.  The examiner noted that the Veteran had a hematoma and trapped nerve, which required surgery in 1981, with a second procedure a few months later.  The examiner noted that the Veteran reported constant, daily right inguinal pain at a level of 8/10 in the morning, and worse with urination or contact with the right testicle.  The Veteran reported current treatment of Tramadol and Advil, and avoidance of contact to right testicle.  On physical examination, there was no right or left inguinal hernia.  The examiner noted a tender 12 centimeter right groin scar from a prior hernia surgery.  The examiner noted that this tenderness extended beyond the scar to the lateral right flank and the right testicle.  The examiner noted the presence of a mild midline ventral hernia, which was unrelated to the right inguinal condition.  The examiner diagnosed right inguinal hernia repair with chronic incisional and local neuritis and neuralgia.  The examiner noted that this disability had significant effects on the Veteran's occupation, to include decreased concentration, poor social interactions, difficulty with following instructions, decreased mobility, problems with lifting and carrying, lack of stamina, weakness or fatigue, and pain.

In a rating decision dated in July 2009, the RO granted entitlement to service connection for surgical scars (10 percent) and neuralgia (noncompensable) associated with the post-operative bilateral hernia repairs with chronic pain syndrome.

In the Veteran's Video Conference hearing dated in August 2013, he testified that he wore trusses and belts to keep his hernia reduced.  He indicated that this helped to a small degree, but noted that he would always have pain.

In a submission dated in August 2013, the Veteran indicated that his bilateral hernias made his ability to walk and perform daily activities extremely difficult due to the immense pain emitted from the inguinal and surrounding areas.  He reported that his sexual activities had decreased significantly over the years due to the pain in the inguinal and surrounding muscle areas.  He noted that getting in and out of bed had become increasingly difficult due to his inguinal pain.  The Veteran further noted that coughing, bending, and lifting objects over ten pounds had become increasingly difficulty due to his inguinal pain.

Pursuant to a Board remand dated in March 2014, the Veteran was afforded another VA examination in June 2014.  The examiner noted inguinal hernias in 1958, 1963, 1975, 1981, and 1985.  The Veteran reported that his initial hernia occurred when he was five years old.  He reported that the hernia reoccurred when he lifted a heavy object in service.  The Veteran reported several surgeries on his hernia, with the last one in 1981.  He indicated that since that time, he has been in pain.  He indicated that he could not differentiate the pain from his groin down to the pain in his gonads/testicles and legs.  He reported shooting pains while sitting.  The Veteran noted that he had been told that the shooting pains were due to entrapped nerves/neuralgia.  He reported treatment using Aleve or Tramadol.  He described the pain level as 8-9/10 daily.  The examiner noted right and left hernia repair/exploration in 1991.  On examination, there were no hernias detected on the right or left.  There was no indication for a supporting belt.  The examiner noted that the Veteran's disability impacted his ability to work, as it kept him from moving about or lifting over 10 pounds.  A computed tomography (CT) scan did not reveal any herniations.  The examiner noted that chronic pain syndrome (inguinodynia) was a recognized complication of inguinal hernia repairs.  The examiner noted that he observed the Veteran getting up and down from the examination table with minimal assistance.  The examiner noted that the Veteran brought a cane for stability, but he did not walk with any favoritism or limping to one side.  The examiner noted the following physical limitations: heavy lifting beyond 10 to 15 pounds, ability to run, and ability to sit for long periods of time.  

The Board finds that the increased rating claim must be denied.  As shown upon physical examination in October 2008 and June 2014, the Veteran did not have a recurrent hernia on either the right or left side at any time during the appeal period, although he did report intermittent pain as a residual of his post-operative right inguinal hernias.  Therefore, an increased disability rating is not warranted under DC 7338.  Based on the foregoing, the Board finds that the criteria for a rating in excess of 30 percent for the Veteran's service-connected post-operative bilateral hernia repairs with chronic pain syndrome under DC 7338 have not been shown, and that the claim must be denied.  

As discussed above, a note to DC 7338 provides for a separate 10 percent evaluation for bilateral involvement if the second hernia is compensable.  In this case, that would be the left inguinal hernia.  However, the evidence does not show that the Veteran's second (left) inguinal hernia meets the criteria for a 10 percent evaluation.  In this regard, throughout the appeal period, there has been no evidence of an inguinal hernia on the left side or recurrent problems with the inguinal hernia on the left side.  Moreover, the Veteran's complaints have focused on right inguinal pain.  Therefore, the Board finds that a separate 10 percent rating is not warranted for the Veteran's residuals of a left inguinal hernia.

The Board further notes that separate ratings for the Veteran's residual scars and neuralgia associated with the right inguinal hernia repair have already been granted, and the Veteran has not disagreed with the evaluations assigned.  

The Board has also considered the Veteran's statements that his service-connected post-operative bilateral hernia repairs with chronic pain syndrome warrant the assignment of the next higher disability rating of 60 percent.  The Board has also considered the Veteran's statements that describe his pain and discomfort.  The Veteran is certainly competent to describe his observations and the Board finds that his statements are credible.  In this case, however, the Board finds that the objective medical findings by skilled professionals are more persuasive, which, as indicated above, do not support an increased rating higher than 30 percent for the entire period on appeal, for the service-connected post-operative bilateral hernia repairs with chronic pain syndrome.

Accordingly, the preponderance of the evidence is against assignment of an increased rating higher than higher than 30 percent for the entire period on appeal, for the service-connected post-operative bilateral hernia repairs with chronic pain syndrome.  As the greater weight of evidence is against the claim, there is no doubt on this matter that could be resolved in his favor.

V.  Extraschedular Consideration

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of Compensation for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.
 
The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria. 
 
If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).
 
Here, the schedular evaluations assigned in this case are adequate.  Ratings in excess of those assigned are provided for more severe manifestations of the Veteran's post-operative bilateral hernia repairs with chronic pain syndrome, but the competent evidence as discussed above reflects that those manifestations are not present in this case.  The criteria reasonably describe the Veteran's disability level and symptomatology, specifically the issue of whether the hernia is inoperable.  Most notably, the Veteran has not had an inguinal hernia on either the right or left side throughout the appeal period.  The assigned schedular rating is, therefore, adequate and referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

In this regard, it is important for the Veteran to understand that a 30 percent disability evaluation represents a significant problem (very generally, a 30 percent reduction in the Veteran's ability to work).  If the Board did not consider the Veteran's statements describing his pain, there would be limited basis for the current finding of 30 percent, let alone a higher rating. 

Moreover, the Veteran has also not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, referral for consideration of an extraschedular rating is not warranted.  

After applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), the Board finds there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Finally, the Board observes that entitlement to a total disability rating based on individual unemployability due to service-connected disabilities has been granted, effective February 8, 2014, the date the evidence shows the Veteran last worked full-time.  The Veteran has not disagreed with this effective date.  As such, this issue is not for consideration here.


ORDER

Entitlement to a rating in excess of 30 percent for the post-operative bilateral hernia repairs with chronic pain syndrome is denied.




____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


